DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 4 August 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1.  Claims 1-7, 9-14, and 17-19 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 4 August 2022, with respect to the previous rejection(s) of claim(s) 1-7, 9-14, and 17-19  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  

Applicant amended Claim 1 (see line 10) to include the limitation “…introducing two or more materials separately into the mixing chamber…”.  Examiner contends that the amendment does not place the application into condition for allowance.
Examiner applies broadest reasonable interpretation to this limitation, which is “introducing two or more materials either simultaneously or sequentially”.  This interpretation is supported by Applicant’s disclosure at pg 14, lines 3-25:
“The first material 40 and second material 55 need not flow into the mixing chamber 25 at the same time or for the same duration of time. Initiation and duration of flow of the first material 40 and of the second material 55 may occur in any such combination to provide the desired fluid composition product 60. It is contemplated that either the first material 40 or the second material 55 may flow through the mixing chamber 25 without 10 converging with any other material.”
Toyo, (pg 1) states “Most of the foods to be packaged are generally composed of not only one type but several types having different properties, and these are well agitated in the storage tank.・ After being mixed, it is packed in a bag.” 
Therefore, Toyo’s general teaching is deemed to read upon Applicant’s amended limitation, and the rejection stands.

Applicant further argues (pgs 6) that Brouwer “is a finger operated hand held pump dispenser”, and that the incorporation of Brouwer into Toyo et al would render Toyo non functional.
Examiner disagrees, noting that Brouwer does not appear to disclose solely a “finger operated hand held pump dispenser”  (the terms “finger”, “hand” “manual”, etc are not found in the disclosure).  Regardless, Examiner relied on the method of using an air pump as a pressure device, which is appropriate as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Therefore, the rejection stands.
Furthermore, Applicant has only claimed the presence of an air pump, and has not claimed how the air pump is being actuated.  Examiner notes that even if the Applicant were to claim the specific form of actuation the ability to automate a manual activity has been held to be obvious to one of ordinary skill in the art, as shown here:
In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo (JP324627) in view of Zito, (US Patent 3,631,818).

Regarding Claim 1, Toyo discloses a method of filling containers comprising the steps of:
	 providing a first container (Fig 2A, “Bag P”) to be filled with a fluid composition, the first container having an opening and a desired volume;
	 providing a container filling assembly (entire invention), the container filling assembly comprising a mixing chamber (3) containing a static mixer (para [0001], “a vortex flow is generated by a baffle plate provided on the container wall, Promoting mixing and promoting homogenization, etc”),
	 the mixing chamber (3) in fluid communication with a temporary storage chamber (Examiner’s annotations) through a three-way valve (5),
	 wherein the temporary storage chamber (Examiner’s annotations) has a variable volume, and
 	a dispensing chamber (8) in fluid communication with the temporary storage chamber (Examiner’s annotations) through the three-way valve (5) and with a dispensing nozzle (9),
 the dispensing nozzle (9) adjacent the opening of the container (“Bag P”);
 introducing two or more materials (7, disclosed as “filling material” to be mixed) separately (wherein “separately” has been interpreted as the materials not being pre-mixed; para [0001]) into the mixing chamber (3) wherein the amount of the two or more materials introduced is about the desired volume, mixing the materials to form a fluid composition (para [0001] discloses static mixing via “a baffle plate provided on the container wall” as well as dynamic mixing via items 10, 11, 12, and 13);
	transferring the fluid composition to the temporary storage chamber (Examiner’s annotations) at a first rate of flow;
	transferring the fluid composition from the temporary storage chamber (Examiner’s annotations) into the dispensing chamber (8) and dispensing the fluid composition through the dispensing nozzle (9) at a second rate of flow wherein the second rate of flow is independently variable of the first rate of flow,
	 wherein the three-way valve (5) is in a first position when mixing chamber (3) and the temporary storage chamber (Examiner’s annotations) are in fluid communication and wherein the three-way valve (5) is in a second position when in fluid communication with the temporary storage chamber (Examiner’s annotations) and the dispensing chamber (para [0001] wherein control valve 5 is disclosed as switching the direction of flow as claimed).

    PNG
    media_image1.png
    1100
    805
    media_image1.png
    Greyscale


Further Regarding Claim 1, Toyo is silent on transferring the fluid composition to the temporary storage chamber at a first rate of flow; and transferring the fluid composition from the temporary storage chamber into the dispensing chamber and dispensing the fluid composition through the dispensing nozzle at a second rate of flow wherein the second rate of flow is independently variable of the first rate of flow.
	Zito, however, teaches 
	transferring the fluid composition to the temporary storage chamber at a first rate of flow (Col 4, lines 26-29, wherein the size of opening 29 in horizontal head 25 is set along with the speed of the intake stroke of rod 23), and
	transferring the fluid composition from the temporary storage chamber into the dispensing chamber and dispensing the fluid composition through the dispensing nozzle at a second rate of flow (Col 4, lines 26-29, wherein volume of pizza sauce (and therefore flow rate) can be independently changed via adjustment of the size of the opening 29, the speed of rotation in horizontal head 25 and/or the speed of the intake stroke of rod 23),
 	wherein the second rate of flow is independently variable of the first rate of flow (the three above-mentioned adjustment parameters can be adjusted independently).
	The advantages of Zito’s teachings include the ability to change the volume of the fluid composition as desired for a variety of processing conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zito’s teachings to Toyo’s disclosures by ensuring timer and speed controls were added to the previously disclosed piston assembly (pump and intake rod) of Toyo in order to gain the advantages of adjusting for a variety of processing conditions.

Regarding Claim 2, Toyo, as modified above discloses a method of filling containers, wherein the container filling assembly comprises one or more pressure devices (Toyo, Examiner’s annotations, “Piston Pump”), each device causing fluid to flow through the container filling assembly.

Regarding Claim 3, Toyo, as modified above discloses a method of filling containers, wherein each of the one or more pressure devices is independently selected from the group consisting of a piston pump (Toyo, Examiner’s annotations, “Piston Pump”), an air pump, a vacuum device, and combinations thereof.

Regarding Claim 4, Toyo, as modified above discloses a method of filling containers, wherein at least one pressure device is a piston pump (Toyo, Examiner’s annotations, “Piston Pump”).

Regarding Claim 5, Toyo as modified above teaches a method of filling containers, wherein the piston pump is located at least partially within the temporary storage chamber (Toyo, Examiner’s annotations).

Regarding Claim 18, Toyo, as modified above discloses a method of filling containers, wherein the mixing chamber and the dispensing chamber are not in direct fluid communication (Toyo, wherein “directional control valve 5” connects the mixing chamber to the temporary storage chamber, and the temporary storage chamber to the dispensing chamber).

Regarding Claim 19, Toyo, as modified above discloses a method of filling containers, further comprising removing the first container and providing a second container (Toyo, para 1, wherein Bags B1 are opened, filled, sealed, and discharged in an automatic and continuous process).
	Toyo does not specifically disclose the second container compris(ing) a different desired volume than the first container.  Zito however, does specifically disclose a method of filling containers wherein the second container comprises a different desired volume than the first container (Zito, Items 29 and 25 and Col 4, lines 26-29, wherein a method of changing the desired volume is disclosed).
	The advantages of Zito’s teachings include the ability to change the volume of the fluid composition as desired for a variety of processing conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zito’s teachings to Toyo’s disclosures by ensuring timer and speed controls were added to the previously disclosed piston assembly (pump and intake rod) of Toyo in order to gain the advantages of adjusting for a variety of processing conditions.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo as modified by Zito above, and in further view of Brouwer (US Patent 8,430,273, herein after known as “Brouwer”).

Regarding Claim 6, Toyo, as modified above is silent on a method of filling containers, wherein at least one pressure device is an air pump. Brouwer, however teaches a method of filling containers wherein at least one pressure device is an air pump (Fig 1, Items 9 and 14 and Column 3, Lines 8- 13). 


    PNG
    media_image2.png
    873
    583
    media_image2.png
    Greyscale


	The advantage of Brouwer’s teachings is the ability to streamline the container-filling process. Brouwer’s teaching of an air pump as a pressure device forms a moving part, in particular a moving part of a valve, of the supply-closing means, so that a separate valve part can be omitted. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Brouwer’s teachings to Toyo’s modified disclosures by adding the air pump of Brouwer to drive the piston as disclosed in Toyo in order to gain the advantages of a streamlined container filling process.

Regarding Claim 7, Toyo, as modified above is silent on a method of filling containers, wherein at least one air pump is a vacuum device disposed at least partially within the dispensing chamber. Brouwer, however teaches a method of filling containers wherein at least one pressure device is an air pump (Fig 1, Items 15, 18, 19 and Column 3, Lines 43-58).

Further regarding Claim 7,  per Applicant:
	- (pg 23, lines 5-11)  “a signal may be transmitted to cause a servo motor to initiate activation of a second motive force device to impart positive pressure onto the temporary storage chamber 65. The second motive force device may be any such device known to one skilled in the art that can create a pressure differential between the temporary storage chamber 65 and the dispensing chamber 85 such that fluid will flow in the direction of the fluid flow path 20 from the temporary storage chamber 65 into the dispensing chamber 85. In Figure 5D, the second motive force device is a piston pump 165.”
	- (pg 21, line 27 – pg 22, line 3) “A signal may be transmitted to a servo motor to initiate movement, or a suction stroke, of the piston pump 165.   The suction stroke of the piston pump 165 may be when the piston pump 165 is moved in a direction such as to impart a negative pressure on the temporary storage chamber 65 by creating a corresponding pressure differential.   In Figure SB, the piston pump 165 is moving in a direction away from the second wall 73 towards the first wall 72, and in doing so, the temporary storage chamber 65 lengthens and increases in volume.  This increase in volume acts to provide a vacuum, or at least a negative pressure, to the temporary storage chamber 65.
	 As such, the mixed fluid composition 60 and/or individual materials 40, 55 may be transferred, or suctioned, from the mixing chamber 25 into the temporary storage chamber 65 as passing through the three-way valve 140.”

Further Regarding Claim 7, Per Brouwer (Col 3, lines 44-52): 
	“liquid piston 18 will also be co-displaced so that the liquid in liquid chamber 19 is compressed and carried … via the discharge-closing means for closing liquid discharge 20. During the return stroke air is drawn into air space 15 via opening 12, as shown in FIG. 2, due to the underpressure which is the result of air chamber 15 becoming larger and because upper edge part 13 of the air piston is wholly or partially released from the inner wall of the cover, and the air inlet is thereby opened. 
	“The above-described preferred embodiment of the invention comprises an actively controllable air inlet valve mechanism and an actively controllable air outlet valve mechanism. Active is here understood to mean that the supply and discharge of air is controlled directly by displacement of one or more components of the dispenser unit.”
	As seen above, the claim of Applicant (a vacuum (i.e., “negative pressure” or “underpressure” created by movement of the piston within the pump) is the same as previously taught by Brower.  Therefore, the teachings of Brower describe a method of a vacuum device disposed at least partially within the dispensing chamber as claimed by Applicant.

Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo as modified by Zito above, and in further view of Eaton (PVM Variable Displacement Piston Pumps-Vickers® Product Line, herein after known as Eaton).

Regarding Claims 9-14, Toyo as modified above is silent on a method of filling containers, wherein:
(Claim 9) the first rate of flow is characterized by an average flow rate ranging from 50 mL/second to 10 L/second.
(Claim 10) the first rate of flow is characterized by an average flow rate ranging from 100 mL/second to 5 L/second.
(Claim 11) the first rate of flow is characterized by an average flow rate ranging from 500 mL/second to 1.5 L/second.
(Claim 12) the second rate of flow is characterized by an average flow rate ranging from 50 mL/second to 10 L/second.
(Claim 13) the second rate of flow is characterized by an average flow rate ranging from 100 mL/ second to 5 L/second.
(Claim 14) the second rate of flow is characterized by an average flow rate ranging from 500 mL/second to 1.5 L/second.

	Eaton, however, teaches a Piston Pump Model PVM050 with an “average measured flow rate” ranging from .8 L/sec to 1.5 L/sec (Page 8, Examiner converted given measuring units from L/min to L/sec ).

    PNG
    media_image3.png
    729
    659
    media_image3.png
    Greyscale


	The Eaton reference above teach first and second flow rates within each of the ranges specified by Claims 9-14.  The advantages of Eaton’s teachings include the ability to use a commercially available variable displacement pump to achieve any first and second rate of flow desired by the manufacturer for the particular product to be produced. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eaton’s teachings to Toyo’s modified disclosures by specifically using the pump of Eaton in order to gain the advantages of using a commercially available variable displacement pump and achieving any desired first and second flow rate for production purposes.

Regarding Claim 17, Toyo as modified above is silent on a method of filling containers, wherein the fluid composition is a composition selected from the group consisting of fabric care compositions, dishwashing compositions, surface care compositions, air care compositions, and mixtures thereof. Eaton however, teaches a method of filling containers, wherein the fluid composition is a composition selected from the group consisting of fabric care compositions, dishwashing compositions, surface care compositions, air care compositions, and mixtures thereof (Page 3).

Further regarding Claim 17, per Eaton :  “M Series pumps are capable of operating with many types of hydraulic fluids used in industrial systems. High-water-content and phosphate ester fluids can be accommodated, in addition to the typical petroleum based and synthetic fluids. (page 3)”. Eaton additionally teaches that “typical applications” for these pumps include “conveyor lines”, and the pumps feature “Inlet and outlet gauge ports and adjustable maximum displacement stops-standards” (page 3.)


    PNG
    media_image4.png
    744
    594
    media_image4.png
    Greyscale


This teaching describes a method of filling containers wherein the fluid composition is a composition selected from the group consisting of fabric care compositions, dishwashing compositions, surface care compositions, air care compositions, and mixtures thereof. All of the compositions claimed consist of high concentrations of water, as indicated by the publicly disclosed ingredients sections of various Procter and Gamble products (examples are listed below):


    PNG
    media_image5.png
    875
    626
    media_image5.png
    Greyscale


	The advantages of Eaton’s teachings include the ability to use commercially available, variably-displaced pumps to process high-water content products (to include those consisting of fabric care compositions, dishwashing compositions. surface care compositions, air care compositions, and mixtures thereof) within industrial production systems where the compositions themselves may require different mixing times and therefore different flow rates within various components of said system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eaton’s teachings to Toyo’s modified disclosures by specifically using the pump of Eaton in order to gain the advantages of using a commercially available variably-displaced pump within an industrial production system to produce high-water content products (to include those consisting of fabric care compositions, dishwashing compositions. surface care compositions, air care compositions, and mixtures thereof).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753